Citation Nr: 18100316
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 14-30 579
DATE:	April 6, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The issue of entitlement to a rating in excess of 30 percent for residuals of a fracture vertebra, cervical spine, is remanded for additional development.
The Veteran served on active duty from September 1974 to October 1977.
 
The matter is REMANDED for the following actions:
1. Ask the Veteran to identify all outstanding treatment records relevant to his claim for an increased rating for his cervical spine disability.  
All identified VA records should be added to the claims file.  Specifically make sure that complete copies of the Veteran's VA treatment records from 2011 to the present are placed in the record.  
All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying him of the unavailability of the records.
2.   Schedule the Veteran for a cervical spine examination to determine the current symptoms, level of severity, and functional impairment associated with his cervical spine disability.  The examiner must specifically indicate if the disability results in unfavorable ankylosis of the entire cervical spine.  Neurologic findings with respect to the upper extremities must also be reported.  The claims file should be reviewed by the examiner.  All necessary tests should be performed and the results reported.
3.   After the above development has been completed, the issue must be readjudicated.  When readjudicating the claim, the RO must consider whether separate ratings for radiculopathy of the upper extremities are warranted.  
If any benefit on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.
 
 
L. HOWELL
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	D. Havelka, Counsel

